DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Remarks the Applicant filed 01/05/2022.
3. Claims 1-10 are pending and rejected, and claims 1, 7 and 10 are independent. 
Response to Arguments
3.½. Applicant’s arguments in the Remarks filed 01/05/2022 with respect to claim(s) 1-10 have been fully considered. Please refer to below discussions for the Examiner’s responses.
3.½.1. The Examiner expresses thanks to the Applicant for kindly pointing out the error of the reference information of Cetintas and Wang and stating “”US patent number for "Wang" is U.S. Patent US 9710493 B2 and the correct US publication number for "Cetintas" is US 20190122252 A1”” as a correction. 
The Examiner respectfully made a same correction accordingly in the instant action.
3.½.2. In the Remarks, the Applicant argued that 
“”Cetintas and Wang fails to disclose, teach or suggest all the limitations recited in Applicant's amended claim 1. In particular, Cetintas and Wang either alone or in combination, fail to disclose the following limitations:
a regression module employing a machine learning algorithm which is implemented as a supervised learning algorithm, that when operated:
determines a segment threshold for the set of datapoints plotted in the multidimensional space, based on iterative operation of the regression module; and derives a set of boundary conditions for determining segments based on the segment threshold; and
a restrictive clustering module, that when operated:
superimposes the set of boundary conditions corresponding to each of the segments based on the segment threshold onto the first iteration of clustering, on the set of datapoints; and re-iterates the first iteration of clustering by utilizing the superimposed set of boundary conditions to obtain a second iteration of clustering, wherein the second iteration of clustering has an error value lower than an error value for the first iteration of clustering.”” as a generic assessment by reciting the claim limitations without specifically addressing the limitations individually, and 
the Applicant further argued that
“in Applicant's amended claim 1, the regression module employing a supervised machine learning algorithm derives the boundary condition and these derived boundary conditions are superimposed onto the first iteration of clustering which employs unsupervised machine learning algorithm. Thus, Wang fails to disclose superimposing boundary conditions, derived by employing a supervised machine learning algorithm, 
the Examiner respectfully submits that, as the claim 1 currently amended, a new reference published to Soh was incorporated. 
Soh disclosed the amended of the clustering module by employing a machine learning algorithm which is implemented as an unsupervised learning algorithm ([0118] and [0149])” and the amended of the regression module by employing a machine learning algorithm which is implemented as a supervised learning algorithm.” ([0148]). 
As per the steps respectively operated by the clustering module and the regression module is now disclosed under Cetintas in view of Soh and, Cetintas in view of Soh and further in view of Wang, respectively. 
Accordingly, the steps operated under the newly amended clustering and regression modules stand rejected under the grounds set forth on Cetintas in view of Soh and, Cetintas in view of Soh and further in view of Wang, respectively, and the steps are rejected as previously cited from Cetintas and Wang. The Examiner respectfully submits that the cited disclosure for rejecting the steps were not seemed argued specifically in the Remarks.
3.½.3. The Applicant argued that “page 8 of the present Action cites col. 9, line 12-26 of Wang as disclosing the feature "re-iterates the first iteration of clustering to obtain a second iteration of clustering". This section discloses basic K-means clustering , Applicant's amended claim 1 discloses that the restrictive clustering module re-iterates the first iteration of clustering by using the superimposed boundary conditions which are derived by the regression module employing supervised learning algorithm, to obtain a second iteration of clustering. As a result, the second iteration of clustering has an error value lower than that for first iteration of clustering. In fact, Applicant's claimed invention solves the problem associated with the unsupervised learning algorithm (e.g. K-means clustering algorithm as cited in Wang) where it is difficult to restrict the a cluster as there is no way to determine where a decision boundary should end”,
The Examiner respectfully submits that, Soh is now cited for teaching k-means data clustering as one type of unsupervised machine learning algorithms and at col. 13, claim 12, Wang teaches, determining whether a rate of convergence for the clustering of the set of data points exceeds a threshold amount; and performing another iteration of the clustering of the set of data points responsive to the rate of convergence being greater than or equal to the threshold amount.  Here Wang’s iteration for making convergence rate being greater than or equal to the threshold amount seems to achieve the goal of “iteration of clustering has an error value lower than that for first iteration of clustering”.
Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.1. Claim 1-10 are rejected under 35 U.S.C. § 103 as being unpatentable over
Cetintas et al.: "SYSTEM AND METHOD FOR AUTOMATED BIDDING USING DEEP NEURAL LANGUAGE MODELS", (U.S. Patent Application Publication US 20190122252 A1, filed October 20, 2017 and published April 25, 2019, hereafter “Cetintas”), in view of 
Soh et al.: "METHOD AND SYSTEM TO FACILITATE DECENTRALIZED MONEY SERVICES SOFTWARE AS A SERVICE", (U.S. Patent Application Publication US 
Wang et al.: "APPROXIMATE K-MEANS VIA CLUSTER CLOSURES ", (U.S. Patent US 9710493 B2, filed March 8, 2013 and issued July 18, 2017, hereafter “Wang”).

As per claim 1, Cetintas teaches a system for restrictive clustering of datapoints, wherein the system comprises:
a database arrangement (See Fig. 1 and [0021], a historical ad performance database 181); and
a server arrangement communicably coupled via a data communication network to the database arrangement (See Figs. 1, 5 and [0037], the ad server may access the historical performance database via network 140);
wherein the server arrangement comprises:
an extraction module, that when operated, acquires at least one data record for performing clustering operation thereupon, from the database arrangement (See  Fig. 5 and [0037], the ad server may access the historical performance database 181 to identify a historical performance record having same or similar dimensional information and advertiser information as the current bidding advertisement (504).); and
a mapping module, that when operated, determines a set of datapoints for the at least one data record, and plots the set of datapoints in a multi-dimensional space (See 
However, Cetintas does not explicitly teach a clustering module employing a machine learning algorithm which is implemented as an unsupervised learning algorithm. 
On the other hand, as an analogous art on  using neural network for deep learning, Soh teaches a clustering module employing a machine learning algorithm which is implemented as an unsupervised learning algorithm (See [0118] and [0149], the unsupervised machine learning is a pure learning process where the data management system must classify and make decisions based only on the sequence of its past actions based on its own hypothesis. For example, k-means data clustering is one type of unsupervised machine learning algorithms. Data clustering, for example, is used to understand the dissimilarity of data and is also used to identify input parameters that are relevant or irrelevant in determining the outcome of the model).
It would have been obvious to one having ordinary skill in the art at the time of 
Cetintas in view of Soh further teaches employing a machine learning algorithm which is implemented as an unsupervised learning algorithm, that when operated:
determines a cluster threshold based on iterative operation of the clustering module (See Cetintas: Figs. 3-4, [0030] and [0035], a historical CRR may be considered statistically insignificant if the number of historical ad clicks associated with the corresponding performance record is less than a predetermined number, e.g., 500. The neural network 170 may be configured to apply deep learning techniques (e.g., query2vec and/or word2vec) to help group together known queries received by a networked search engine (e.g., search engine 123 and/or search engine 163) into query 
performs a first iteration of clustering on the set of datapoints plotted in the multi-dimensional space (See Cetintas: Fig. 4 and [0035], the search with query cluster information 410 to obtain modified historical performance records 400. The deep learning neural language model 170 self learns the high quality vector representation of user search queries and groups semantically similar queries based on contexts of words in the query together, for example, queries in records 302, 306, 310 and 312 may be clustered together and the first record 302 of query cluster 1 teaches the first iteration of clustering on the set of datapoints plotted in the multi-dimensional space on query cluster, device type, publisher and advertiser); and 
a regression module employing a machine learning algorithm which is implemented as a supervised learning algorithm (See Soh: [0148], the supervised production machine learning algorithm 605 may employ linear regression, logistic regression, adaptive logistic regression, and nonlinear autoregressive models.).
the regression module employing a machine learning algorithm which is implemented as a supervised learning algorithm Cetintas in view of Soh teaches above, that when operated does not further explicitly teach determining a segment threshold for the set of datapoints plotted in the multi-dimensional space, based on iterative operation of the regression module.
On the other hand, as an analogous art on clustering datapoints, Wang teaches 
determining a segment threshold for the set of datapoints plotted in the multi-dimensional space, based on iterative operation of the regression module (See col. 8, lines 53-67 and col. 9 , lines 1-4 and 12-15, the cluster closure module 122 may locate the data points that are within the neighborhood depth (N.sub.D) of a given assigned data point 502, for example, partitioning the set of data points 402 into multiple subsets 408-414 and regarding each data point contained by a given subset as being within the neighborhood depth (N.sub.D) of every other data point contained by the given subset; the cluster closure module 122 may locate neighboring data points for all of the assigned data points 502; and the cluster closure module 122 may also locate neighboring data points for assigned data points 502 that within a threshold distance of the boundary 508. The union of the assigned data points 502 and all of the identified active data points 504 comprise data points that currently make up a cluster closure (G.sub.j), represented by the dashed line 512. At each iteration, the k-Means approximator module 120 may verify whether a data point belonging to a cluster 
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Wang's teaching with Cetintas in view of Soh because Wang is dedicated to implementing approximate k-Means algorithm techniques for efficient clustering of data sets, Soh is dedicated to employing a big data processing framework to stream the dataset and a production machine learning algorithm to analyze the said dataset and Cetintas is dedicated to predicting potential effectiveness of query-triggered internet advertisements received from different web page publishers using a deep learning neural network language model for clustering queries, and the further combined teaching of the references would have enabled Cetintas in view of Soh to present more targeted and more cost effective advertisement campaigns to internet users by implementing approximate k-Means algorithm techniques for efficient clustering including advertisements and users and closely mapping between advertisements and users.
Cetintas in view of Soh and further in view of Wang further teaches the following:
derives a set of boundary conditions for determining segments based on the segment threshold (See Wang: col. 8, lines 53-67 and col. 9 , lines 1-4 and 12-15, the cluster closure module 122 may locate the data points that are within the neighborhood depth (N.sub.D) of a given assigned data point 502, for example, partitioning the set of 
a restrictive clustering module, that when operated:
superimposes the derived set of boundary conditions corresponding to each of the segments based on the segment threshold onto the first iteration of clustering, on the set of datapoints (See Wang: col. 9 , lines 1-4 and 12-15, and col. 13, claim 13, performing another iteration of the clustering of the set of data points based at least in part on the set of cluster closures identifying neighboring data points for each data point via the leaf nodes of all of the first, the second, and the at least third partition trees; and the union of the assigned data points 502 and all of the identified active data points 504 comprise data points that currently make up a cluster closure (G.sub.j), represented by the dashed line 512 ); and
re-iterates the first iteration of clustering by utilizing the superimposed set of boundary conditions to obtain a second iteration of clustering (See Wang: col. 9, line 
wherein the second iteration of clustering has an error value lower than an error value for the first iteration of clustering (See Wang: col. 13, claim 12, determining whether a rate of convergence for the clustering of the set of data points exceeds a threshold amount; and performing another iteration of the clustering of the set of data points responsive to the rate of convergence being greater than or equal to the threshold amount.).

As per claim 2, Cetintas in view of Soh and further in view of Wang teaches the system of claim 1, wherein machine learning algorithms are employed by at least one of the: extraction module, mapping module, clustering module (See Cetintas: [0034], standard clustering techniques (e.g., k-means, hierarchical clustering, etc.) ), regression module, restrictive clustering module.

As per claim 3, Cetintas in view of Soh and further in view of Wang teaches the system of claim 2, wherein the clustering module, employing the machine learning algorithms, employs k-means algorithm for operation thereof (See Wang: col. 1, lines 39-40, K-means has been widely used in computer vision and machine learning for clustering and vector quantization; and Cetintas: [0034], standard clustering techniques (e.g., k-means, hierarchical clustering, etc.)).

As per claim 4, Cetintas in view of Soh and further in view of Wang teaches the system of claim 2, wherein the regression module, employing the machine learning algorithms, employs splice regression algorithm for operation thereof (See Wang: col. 1, lines 39-40, K-means has been widely used in computer vision and machine learning for clustering and vector quantization; and Cetintas: [0034], standard clustering techniques (e.g., k-means, hierarchical clustering, etc.)).

As per claim 5, Cetintas in view of Soh and further in view of Wang teaches the system of claim 1, wherein the restrictive clustering module further re-iterates the second iteration of clustering based on an input provided by a user (See Wang: col. 7, lines19-27, the graph application 110 determines whether the rate of convergence is satisfactory. For example, if the graph application 110 determines that a change to the within cluster sum of squared distortions (see equation 1) in successive iterations is less than a threshold amount, then the graph application 110 determines that the rate of convergence is unsatisfactory. If affirmative, the clustering process 25 continues at 314. If negative, the clustering process continues at 312.).

As per claim 6, Cetintas in view of Soh and further in view of Wang teaches the system of claim 5, wherein the input provided by the user is based on at least one of: the optimal number for cluster thresholds, the optimal number for segment thresholds, the error value (See Wang: col. 7, lines 37-41, if the number of active points that change clusters in sequential iterations is less than a threshold level, then the graph application 110 may determine that the clustering process is finished. ).

As per claims 7-9, the claim recites a method for supervised clustering of data points, the method is implemented using a system comprising a server arrangement 
Therefore, claims 7-9 are rejected along the same rationale that rejected claims 1 and 5-6, respectively.
 
As per claim 10, the claim recites a computer program product comprising non-transitory computer readable storage media having computer-readable instructions stored thereon, the computer-readable instructions being executable by a computerized device comprising processing hardware (Cetintas: [0053], the processor 602 may receive instructions and control the storage of such instructions 624 into main memory  and then read the instructions 624 from the main memory) to execute the steps of the method claim 7 as recited above and as rejected under 35 § 103 as being unpatentable over Cetintas in view of Soh and further in view of Wang.
Therefore, claim 10 is rejected along the same rationale that rejected claim 7.
References
5.1. The prior art made of record:
A. U.S. Patent Application Publication US-20190122252-A1.
B. U.S. Patent US-9710493-B2.
D. U.S. Patent Application Publication US- 20190095992-A1.
5.2. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
C. U.S. Patent US-8363961-B1.
Conclusion
6.1.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified 
6.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
February 23, 2022